ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Global Management Services, LLC                ) ASBCA No. 62339
                                                 )
  Under Contract No. FA4800-13-D-0003            )

  APPEARANCES FOR THE APPELLANT:                    Kenneth A. Martin, Esq.
                                                    William K. Walker, Esq.
                                                     The Martin Law Firm
                                                     Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Josephine R. Farinelli, Esq.
                                                    Capt Jheremy Perkins, USAF
                                                     Trial Attorneys

             OPINION BY ADMINISTRATIVE JUDGE CATES-HARMAN

        The parties have resolved their dispute and request that the Board enter
  judgment in favor of appellant.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $2,000,000. No further interest shall be paid.

         Dated: December 1, 2021



                                                  STEPHANIE CATES-HARMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
 I concur                                         I concur




 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62339, Appeal of Global
Management Services, LLC, rendered in conformance with the Board’s Charter.

      Dated: December 6, 2021



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2